DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments filed 06/24/2021. Claims 1-4, 11, 12, 19 and 21-24 are amended. Claims 1-26 are pending.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, and similarly independent claims 12, 19 and 21, the prior art of record fails to teach or suggest “A communication device serving as an intermediate device for converting and transmitting data between two devices, comprising: a USB Type-C (USB-C) port operating in a DisplayPort mode through a first pair of differential data channels therein to receive raw media data captured by a driver natively provided in an operating system of a user computing device coupled to the communication device through the USB-C port, wherein the raw media data is unformatted, and the raw media data comprises at least one of a video data or an audio data; an actuator; a signal converter circuit to convert the unformatted raw media data into a formatted media data responsive to receiving an activation of the actuator; a hardware processor, communicatively coupled to the signal converter and the USB-C port, to compress, according to an encoding scheme, the formatted media data into a compressed media data stream; and a wireless transmission interface to transmit, using a wireless network, the compressed media data stream to a large-format display device for presentation of the media data”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624